Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 December 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          23d Decr 79
        
        I am inform’d that forty Sail of Transports fell down to the Narrows last Fryday said to be a fleet for England, no Troops

on Board, but Transports with Troops have been faling down every Day since; Genl Clinton’s & Ld Cornwalli⟨s’s⟩ Baggage I am informd (so that I think it cannot be doubted) Are imbarkd—Yesterday a Conversation was had among their Officers on whom the Command would devolve on the Fleet’s Sailing & they agreed Genl Kniphausen would command, Yesterday on firing a Signal Gun it was observd that the Signal was for a Ship of War to fall down, and that Sr Harry Clinton was to take his Passage in the Ship—this Morning a large Fleet fell down to the Hook, the Number I am not yet certain of—by Letters I have containing Information from Long Island & Westchester compard with Information I have obtaind here I am inclind to beleive the Number of Troops to be imployd will not far differ from 10,000 & will be under Two Commands for different Purposes, nearly in the Proportion of 8,000 to 2,000. I am yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
      